ROBB, Associate Justice.
These are writs, of error to the police court of the District of Columbia to review a decision of that court holding invalid subsection (ac) of section 13, article 11, of the Traffic Regulations of the District, and quashing informations based thereon.
The facts are identical, and each information charges the driving of a horse-drawn vehicle along Sixteenth street, Northwest, other than for the purpose of making deliveries or loading, in violation of the above traffic regulations. The validity of this regulation was sustained in Smallwood v. District of Columbia, - App. D. C. -, 17 F.(2d) 210, appeal No. 4498, recently decided by this court, where substantially the same contentions were made as now are advanced by counsel for defendants in error, who also were of counsel for plaintiff in error in the Smallwood Case.
The additional contention is made here that the Traffic Act of 1925 (43 Stat. 1119) related entirely to motor vehicle traffic. This contention, however, does violence as well to the language as to the obvious scope and purpose of that act. The amendment of July 3, 1926 (44 Stat. 812), that “traffic shall be deemed to include not only motor vehicles but also all vehicles, pedestrians, and animals, of every description,” is not inconsistent with this conclusion, since that amendment is nothing more than a legislative interpretation of the prior act, designed to remove any possible doubt as to its all-embracing character. In other words, the authorization of the director in the prior act to make regulations “with respect to the control of traffic in the District” was sufficiently broad to include all traffic in the common and everyday acceptation of that term. As already observed, the director was given authority to regulate the speed and parking of all vehicles and the “registration of motor vehicles.”
For the reasons fully stated in the Small-wood Case, we rule that the director of traffic was authorized to exclude horse-drawn vehicles from arterial highways or boulevards. It results that the judgment in each ease must.be reversed, with costs, and the cause remanded.
Reversed and remanded.